EXHIBIT 10.6

CHIRON GUERNSEY HOLDINGS L.P. INC.
EXECUTIVE EQUITY INCENTIVE PLAN
PROFITS INTEREST UNIT AWARD AGREEMENT
This Profits Interest Unit Award Agreement (this “Agreement”) is made as of
________ (hereinafter referred to as the “Date of Grant”), between Chiron
Guernsey Holdings L.P. Inc., a Guernsey limited partnership (the “Partnership”),
and ________ (the “Participant”):
R E C I T A L S:
WHEREAS, the Partnership has adopted the Chiron Guernsey Holdings L.P. Inc.
Executive Equity Incentive Plan, as amended from time to time (the “Plan”),
which Plan is incorporated herein by reference and made a part of this Agreement
(capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan or in the LP Agreement (as defined in the
Plan), as applicable);
WHEREAS, the Participant is employed by or otherwise provides services to the
Partnership or an Affiliate thereof;
WHEREAS, the Participant has agreed to pay the Partnership $0.01 in the
aggregate pursuant to Guernsey Law in consideration for the award of Profits
Interest Units set forth herein, the receipt of which is hereby acknowledged;
WHEREAS, the General Partner has determined that it would be in the best
interests of the Partnership to make the award of Profits Interest Units
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein; and
WHEREAS, the award set forth herein is designed to compensate the Participant
for his time and commitment in the performance of services to the Partnership or
an Affiliate thereof by providing the Participant with a share of the
appreciation and profits of the Partnership with respect to periods beginning
after the date hereof.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1.Award of Profits Interest Units.
(a)    Profits Interest Units. Subject to the terms and conditions of this
Agreement and the Plan, the Partnership hereby grants to the Participant an
award of [___] Profits Interest Units, with a Distribution Threshold of $7.83,
in each case subject




--------------------------------------------------------------------------------

2



to adjustment as set forth in the Plan and this Agreement. The Profits Interest
Units shall vest in accordance with Section 2 of this Agreement.
(b)    Distributions. Distributions in respect of Profits Interest Units shall
be made to the Participant in accordance with the provisions of the LP
Agreement.
2.    Vesting. The Profits Interest Units granted to the Participant shall vest
in accordance with this Section 2. All such Profits Interest Units shall be
unvested on the Date of Grant and, except as provided in Section 4, shall vest
as follows:
(a)    Time Vesting Units: With respect to 50% of the Profits Interest Units
subject to this Agreement (the “Time Vesting Units”), subject to a Participant’s
continued employment through the applicable vesting date, 25% of the Time
Vesting Units will cliff vest on the first anniversary of the Date of Grant and
the remaining 75% of the Time Vesting Units will then vest ratably on a
quarterly basis (e.g., every three (3) months thereafter) over the 12 quarters
(36 months) thereafter (therefore, in normal course, the Time Vesting Units will
fully vest over the four (4) years from Date of Grant). All Time Vesting Units,
not previously forfeited, (subject to Section 4(a)), will vest upon the
consummation of a Change of Control.
(b)    Performance Vesting Units: With respect to the remaining 50% of the
Profits Interest Units subject to this Agreement (the “Performance Vesting
Units”), the Performance Vesting Units will vest as follows, subject to a
Participant’s continued employment through the applicable vesting date (except
as otherwise provided in Section 3 or 4 below):
◦
1/3 of the Performance Vesting Units will vest upon the later of (x) the
Sponsors receiving aggregate cash amounts representing a multiple of cumulative
Sponsor invested capital (excluding, for the avoidance of doubt, any Participant
investments in Class A-2 Interests of the Partnership) (“MOIC”) equal to 1.5x
and (y) the occurrence of a Change of Control, an Initial Public Offering or a
Qualifying Leveraged Recapitalization (as defined below);

◦
1/3 of the Performance Vesting Units will vest upon the later of (x) the
Sponsors receiving aggregate cash amounts representing a MOIC equal to 2.0x and
(y) (if not having previously occurred) the occurrence of a Change of Control,
an Initial Public Offering or a Qualifying Leveraged Recapitalization; provided,
that to the extent that the Sponsors receive aggregate cash amounts representing
a MOIC between 1.5x and 2.0x, proportionate vesting shall apply such that the
Participant shall vest in a number of Performance Vesting Units equal to:

▪
the product of 1/3 of the Performance Vesting Units multiplied by (x)(A) the
actual MOIC achieved minus (B) 1.5x,

▪
divided by (y) 0.5; and

◦
1/3 of the Performance Vesting Units will vest upon the later of (x) the
Sponsors receiving aggregate cash amounts representing a MOIC equal to 2.5x and
(y) (if not having previously occurred) the occurrence of a Change of Control,
an Initial Public





--------------------------------------------------------------------------------

3



Offering or a Qualifying Leveraged Recapitalization; provided, that to the
extent that the Sponsors receive aggregate cash amounts representing a MOIC
between 2.0x and 2.5x, proportionate vesting shall apply such that the
Participant shall vest in a number of Performance Vesting Units equal to:
§
the product of 1/3 of the Performance Vesting Units multiplied by (x)(A) the
actual MOIC achieved minus (B) 2.0x,

§
divided by (y) 0.5.



The General Partner shall determine what MOIC, if any, is attained in respect of
the aggregate cash amounts received by the Sponsors.


If not previously forfeited, unvested Performance Vesting Units shall be
forfeited upon the Final MOIC Measurement Date.


For purposes of calculating MOIC, Marketable Securities shall be treated as
cash.


“Qualifying Leveraged Recapitalization” shall mean one or more leveraged
recapitalizations of the Partnership resulting in aggregate distributions to the
Partners in an amount equivalent to a MOIC of 1.5x.


3.    General Termination of Employment Provisions.
(a)    All vesting of Profits Interest Units will cease immediately upon a
Participant no longer being employed by the Employer for any reason other than
due to termination by the Employer without Cause or resignation by the
Participant for Good Reason, and in such case all unvested Profits Interest
Units will be automatically canceled without consideration and forfeited on such
date.
(b)    Termination without Cause or by the Participant for Good Reason: Subject
to the provisions of Section 4, all vesting of Profits Interest Units will cease
immediately upon a Participant’s termination of employment by the Employer
without Cause or by the Participant for Good Reason and all unvested Profits
Interest Units will be automatically cancelled without consideration and
forfeited on such date except that (i) with respect to Time Vesting Units, the
Participant will vest with respect to what would have vested on the next
scheduled vesting date (e.g., 25% in the event of termination prior to the first
anniversary or what would have vested on the next quarterly vesting date in the
case of a termination after the first anniversary) and (ii) with respect to
Performance Vesting Units, in the event that a transaction or transactions
occurs or occur within the six (6) month period following such a termination of
employment which would have resulted in vesting of any portion of the
Performance Vesting Units, the Participant shall be deemed vested in those
interests.




--------------------------------------------------------------------------------

4



4.    Special Vesting Provisions.
(a)    Change of Control: All Time Vesting Units, not previously forfeited, will
vest upon the consummation of a Change of Control. In the event a Change of
Control occurs within 105 days following a Participant’s termination of
employment by the Employer without Cause or by the Participant for Good Reason,
the Participant shall be deemed to vest in all of his or her Time Vesting Units
(i.e., disregarding the prior termination of employment for such purposes).
(b)    Required Sale. In addition, in the event of a Required Sale (as defined
in the LP Agreement) which is made applicable to the Performance Vesting Units
pursuant to Section 4.5 of the LP Agreement, the Performance Vesting Units
shall, to the extent not previously vested, vest based upon the MOIC implied by
the Change of Control to which such Required Sale relates (assuming for such
purpose only that the Partners received a distribution with respect to the sale
of all of their then remaining Class A-1 Interests and Class A-2 Interests at
the price per Class A-1 Interest and Class A-2 Interest, as applicable, received
in connection with such Change of Control).
5.    Rights as Holder of Profits Interest Units. The Participant shall be the
record owner of the Profits Interest Units granted hereunder unless and until
such Profits Interest Units are forfeited pursuant to Section 3 or 4,
repurchased pursuant to Section VI(F) of the Plan or Section 10 hereof or
transferred in accordance with Section 7, and as record owner shall be entitled
to all rights of a holder of Profits Interest Units; provided, that the Profits
Interest Units shall be subject to the limitations on transfer and encumbrance
set forth in this Agreement, the Plan and the LP Agreement.
6.    Investment Intent; Other Representations of Participant.
(a)    Investment Intent. The Participant hereby represents and warrants that
the Profits Interest Units must be held for investment purposes and are not
being received with a view to distribution thereof, and covenants and agrees to
make such other reasonable and customary representations as requested by the
Partnership regarding matters relevant to compliance with applicable securities
laws as are deemed necessary by counsel to the Partnership; and
(b)    No Reliance on the Partnership. In making his or her investment decision
with respect to the receipt of the Profits Interest Units, the Participant has
not relied upon the Partnership or any of its Affiliates, or any representative
thereof for any advice of any sort, including, but not limited to tax or
securities law advice.
7.    Transferability. The Participant may Transfer, directly or indirectly, any
Profits Interest Unit or any interest in any Profits Interest Unit only with the
prior written consent of the General Partner, which consent shall be withheld or
granted in the sole discretion of the General Partner, or as otherwise expressly
permitted or required under the LP Agreement. Any purported assignment, transfer
or grant by the Participant, directly or indirectly, of any Profits Interest
Unit or any interest in any Profits Interest




--------------------------------------------------------------------------------

5



Unit which is made without such prior written consent or pursuant to the terms
of the LP Agreement shall be entirely null and void, ab initio.
8.    Section 83(b) Election and Certain Related Income Tax Considerations. As a
condition subsequent to the issuance of the Profits Interest Units pursuant to
this Agreement, the Participant shall execute and deliver to the Partnership,
the entity to whom the Participant provides services and the Internal Revenue
Service (the “IRS”) a timely, valid election under Section 83(b) of the Code
(the “83(b) Election”). The Participant hereby acknowledges that (x) the
Partnership has not provided, and is not hereby providing, the Participant with
tax advice regarding the 83(b) Election and has urged the Participant to consult
the Participant’s own tax advisor with respect to the income taxation
consequences thereof, and (y) the Partnership has not advised the Participant to
rely on any determination by it or its representatives as to the fair market
value specified in the 83(b) Election and will have no liability to the
Participant if the actual fair market value of the Profits Interest Units on the
date hereof exceeds the amount specified in the 83(b) Election.
9.    Becoming a Partner of The Partnership; No Access to Information Regarding
the Partnership. As a further condition to the issuance of the Profits Interest
Units pursuant to this Agreement, the Participant shall execute and deliver to
the Partnership a copy of the LP Agreement, together with such other documents
as the General Partner may require, evidencing such Participant’s status as a
“Partner” (as defined in the LP Agreement) of the Partnership. Notwithstanding
the Participant’s status as a Partner of the Partnership, the Participant shall
have no right, solely by virtue of holding a Profits Interest Unit, to (a)
examine the books and records of or any other information of the Partnership or
(b) obtain any information about the identities of the other Partners of the
Partnership (or of the size or nature of such other Partners’ interests in the
Partnership).
10.    General Partner Right to Repurchase Profits Interest Units on Termination
of Employment/Limited Put Rights.


(a)    The Profits Interest Units are subject to the Partnership’s right of
repurchase pursuant to Section VI (F) of the Plan. In addition, the Participant
(or the Participant’s legal representative in the event of the Participant’s
death) shall have the right, but not the obligation, to require the Partnership
to purchase their Profits Interest Units at Fair Market Value in the event of
the Participant’s death or termination of employment due to Disability,
determined as of the date of exercise of such right (which shall constitute a
“Put Right”) provided that (i) such Put Right may only be exercised within 90
days following such death or termination due to Disability, (ii) the maximum
dollar value of Profits Interest Units that the Partnership will be required to
purchase from the Participant or their estate shall be $5,000,000 in any single
calendar year and (iii) in no event shall the Partnership be obligated to
purchase more than $20,000,000 worth of Profits Interest Units from all
Participants as a group due to exercise of a Put




--------------------------------------------------------------------------------

6



Right on death or termination due to Disability in any single calendar year;
provided that, to the extent limited as provided above, any portion of the
Profits Interest Units not purchased as a result of such limitation shall be
subject to a subsequent Put Right to the extent permitted under clauses (ii) and
(iii) and, to the extent not permitted, when such limitations would no longer
prohibit exercise of such Put Rights. Any Profits Interest Units not repurchased
pursuant to such Put Right shall remain subject to the General Partner’s right
of repurchase under Section VI(F) of the Plan and to the extent not so
repurchased shall thereafter remain outstanding to the Participant (or legal
representative), subject to the LP Agreement.
(b)    Notwithstanding the foregoing, if the Participant exercises a Put Right,
the Participant shall have the right to rescind the exercise of such Put Right
within five (5) days following the General Partner’s notice to the Partnership
of its determination of the Fair Market Value of the Profits Interest Units
subject to the Put Right or, in the event the Participant has exercised its
right to a Third Party Valuation within five (5) days following its receipt of
the General Partner’s notice of the determination of Fair Market Value, within
five (5) days following the receipt of the Third Party Valuation.
11.    LP Agreement. Neither the adoption of the Plan nor the grant of any
Profits Interest Units pursuant to this Agreement shall restrict in any way the
adoption of any amendment to the LP Agreement in accordance with the terms of
such agreement.
12.    Notices. Any notice necessary under this Agreement shall be addressed to
the Partnership at the principal executive office of the Partnership and to the
Participant at the address appearing in the personnel records of the Partnership
(or one of the Partnership’s Affiliates) for the Participant or to either party
at such other address as either party hereto may hereafter designate in writing
to the other. Any such notice shall be deemed effective upon receipt thereof by
the addressee.
13.    Choice of Law; Forum. ALL ISSUES AND QUESTIONS CONCERNING THE
APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES TO THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS
(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE. EACH OF THE PARTIES HERETO HEREBY (I) IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY COURT LOCATED IN THE STATE OF DELAWARE FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT;
(II) AGREES THAT THE SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PERSON’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY ACTION, SUIT OR




--------------------------------------------------------------------------------

7



PROCEEDING IN THE STATE OF DELAWARE WITH RESPECT TO ANY MATTERS TO WHICH IT HAS
SUBMITTED TO JURISDICTION AS SET FORTH HEREIN IN THE IMMEDIATELY PRECEDING
CLAUSE (I); AND (III) IRREVOCABLY AND UNCONDITIONALLY WAIVES (AND AGREES NOT TO
PLEAD OR CLAIM) ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF THIS AGREEMENT IN ANY STATE OR FEDERAL COURT LOCATED
IN THE STATE OF DELAWARE, OR THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
14.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, AND SHALL CAUSE ITS AFFILIATES TO WAIVE, ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER AGREEMENTS AND INSTRUMENTS DELIVERED
HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
15.    Profits Interest Units Subject to Plan and LP Agreement. By entering into
this Agreement the Participant agrees and acknowledges that (i) the Participant
has received and read a copy of the Plan and the LP Agreement and (ii) the
Profits Interest Units are subject to the Plan and the LP Agreement, and the
terms and provisions of such Plan and LP Agreement are hereby incorporated
herein by reference. In the event of a conflict between any term or provision
contained herein or therein, the LP Agreement shall govern and prevail, and then
in decreasing order of seniority, the Plan and lastly, this Agreement.
16.    Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and have participated jointly in the drafting of this Agreement and, therefore,
waive the application of any Law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
17.    Waiver. The Participant acknowledges that a waiver by the Partnership of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other Participant.
18.    Definitional Provisions. Defined terms used in this Agreement in the
singular shall import the plural and vice versa. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Sections shall be deemed to be references
to Sections of this Agreement unless the context shall otherwise require. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of




--------------------------------------------------------------------------------

8



this Agreement. Any statute or laws defined or referred to herein shall include
any rules, regulations or forms promulgated thereunder from time to time and as
from time to time amended, modified or supplemented, including by succession of
successor rules, regulations or forms. Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. Any
reference to the number of Profits Interest Units means such Profits Interest
Units as appropriately adjusted to give effect to any share combinations,
restructuring or other capitalizations of the Partnership or its capital
structure. Any reference herein to the holder of a particular class or series of
Profits Interest Units shall be a reference to such Person solely in its
capacity as a holder of that particular class or series of such Profits Interest
Units.
19.    Appendix. Notwithstanding any provisions in this Agreement, the Profits
Interest Units shall be subject to the additional terms and conditions set forth
in any appendix to this Agreement (the “Appendix”). Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Participant, to the extent the
Partnership determines that the application of such terms is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.
20.    Imposition of Other Requirements. The Partnership reserves the right to
impose other requirements on the Participant’s participation in the Plan and on
the Profits Interest Units, to the extent the Partnership determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
21.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signature page follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

CHIRON GUERNSEY HOLDINGS L.P. INC.

By: Chiron Holdings GP, Inc.,
its General Partner




By:
________________________________
Name: Gregory Kayata
Title:     Senior Vice President, Human

Resources and Authorized Agent





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.



[NAME OF PARTICIPANT]


_______________________________















--------------------------------------------------------------------------------




APPENDIX A
ADDITIONAL TERMS AND CONDITIONS FOR
PARTICIPANTS LOCATED OUTSIDE THE UNITED STATES


This Appendix A includes special terms and conditions that govern the Profits
Interest Units granted to the Participant if the Participant resides outside, or
is otherwise subject to the laws of a country other than, the United States.
These terms and conditions are in addition to, or, if so indicated, in place of,
the terms and conditions set forth in the Agreement. Capitalized terms used and
not otherwise defined herein shall have the meanings set forth in the Agreement
(of which this Appendix A is a part) or the Plan, as applicable.


1.    Section 83(b) Election. The provision in Section 8 of the Agreement
requiring the Participant to make an 83(b) Election applies only to Participants
who are U.S. tax residents (such as, a U.S. citizen, greencard holder or a U.S.
tax resident under the substantial presence test).
2.    Withholding. The following provisions supplement Section VIII(D) of the
Plan:
(a)    The Participant acknowledges that, regardless of any action taken by the
Partnership or the Employer, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Partnership or the Employer. The Participant further acknowledges that the
Partnership and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Profits Interest Units, including, but not limited to, the grant or
vesting of the Profits Interest Units, any amounts or securities received in
exchange for the Profits Interest Units and the receipt of any Distributions;
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Profits Interest Units to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction between the Date of Grant and the date of any relevant taxable
or tax withholding event, as applicable, the Participant acknowledges that the
Partnership and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the
Partnership and/or the Employer to satisfy all Tax-Related Items. In this
regard, the Participant authorizes the Partnership and/or the Employer, or their
respective agents, at




--------------------------------------------------------------------------------






their discretion, to satisfy the obligations with regard to all Tax-Related
Items by any of the methods provided in Section VIII(D) of the Plan.
(c)    Finally, the Participant agrees to pay to the Partnership or the
Employer, any amount of Tax-Related Items that the Partnership or the Employer
may be required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described.
3.    Data Privacy.
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Profits Interest Unit
materials (“Data”) by and among, as applicable, the Employer, the Partnership
and its Affiliates for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.
(b)    The Participant understands that the Partnership and the Employer may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any units or directorships held in the Partnership,
details of all Profits Interest Units or any other entitlement awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the exclusive purpose of implementing, administering and managing the Plan.
(c)    The Participant understands that Data will be transferred to any third
parties assisting the Partnership with the implementation, administration and
management of the Plan. The Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Partnership, its Affiliates, the
Employer and any other possible recipients which may assist the Partnership
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
the Participant’s participation in the Plan. The Participant understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consent herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Participant understands that he or she is providing the consent herein on a
purely voluntary basis. If the Participant does not




--------------------------------------------------------------------------------






consent, or if the Participant later seeks to revoke his or her consent, his or
her employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing his
or her consent is that the Partnership would not be able to grant the
Participant Profits Interest Units or other awards or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
his or her consent may affect his or her ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.
4.    Nature of Grant. In accepting the Profits Interest Units, the Participant
acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Partnership, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the General Partner at any time, to the extent permitted by the Plan;
(b)    the grant of the Profits Interest Units is voluntary and occasional and
does not create any contractual or other right to receive future grants, or
benefits in lieu of Profits Interest Units, even if Profits Interest Units have
been granted in the past;
(c)    all decisions with respect to future grants of Profits Interest Units, if
any, will be at the sole discretion of the General Partner;
(d)    the Participant is voluntarily participating in this Agreement;
(e)    the Profits Interest Units are not intended to replace any pension rights
or compensation;
(f)    the Profits Interest Units, and the income and value of same, are not
part of normal or expected compensation for any purpose including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(g)    the future value of the Profits Interest Units is unknown, indeterminable
and cannot be predicted with certainty;
(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Profits Interest Units resulting from the termination of the
Participant’s employment (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), and in consideration of the grant of the Profits Interest Units to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Partnership, any of its
Affiliates or the Employer, waives his or her ability, if




--------------------------------------------------------------------------------






any, to bring any such claim, and releases the Partnership, its Affiliates and
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim;
(i)    for purposes of the Profits Interest Units, the Participant’s employment
will be considered terminated as of the date the Participant is no longer
providing services to the Partnership or one of its Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
General Partner, the Participant’s right to vest in the Profits Interest Units
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., the Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any); the
General Partner shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the Profits
Interest Unit grant (including whether the Participant may still be considered
to be providing services while on an approved leave of absence);
(j)    unless otherwise provided in this Agreement or by the General Partner in
its discretion, the Profits Interest Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Profits Interest Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Partnership; and
(k)    the Participant acknowledges and agrees that neither the Partnership, the
Employer nor any Affiliate shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Profits Interest Units or of any amounts
due to the Participant under the Plan.
5.    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
6.    Electronic Delivery and Acceptance. The Partnership may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Partnership or a third party designated by the Partnership.




--------------------------------------------------------------------------------






7.    Notifications. This Appendix A also includes information based on the
exchange control and other laws in effect in the Participant’s country as of
[December 2011]. Such laws are often complex and change frequently. In addition,
the information is general in nature. The Partnership is not providing the
Participant with any tax advice with respect to the Profit Interests Units. The
information provided below may not apply to the Participant’s particular
situation, and the Partnership is not in a position to assure the Participant of
any particular result. Accordingly, the Participant is strongly advised to seek
appropriate professional advice as to how the tax or other laws in the
Participant’s country apply to the Participant’s situation. The Participant must
consult the Participant’s personal tax or legal advisors for the most current
information. Finally, if the Participant is a citizen or resident of a country
(or is considered as such for local law purposes) other than that in which the
Participant is currently working or transfers employment to another country
after the Date of Grant, the information contained in this Appendix A may not be
applicable to the Participant in the same manner. The Partnership will, in its
sole discretion, determine to what extent the terms and conditions contained
herein will apply under these circumstances.
Country-Specific Notifications
This Appendix A also includes information based on the exchange control and
other laws in effect in the Participant’s country as of December 2011. Such laws
are often complex and change frequently. As a result, the Partnership strongly
recommends that the Participant not rely on the information noted herein as the
only source of information relating to the consequences of the Participant’s
participation in the Plan because the information may become out of date.


In addition, the information is general in nature. The Partnership is not
providing the Participant with any tax advice with respect to the Profit
Interests Units. The information provided below may not apply to the
Participant’s particular situation, and the Partnership is not in a position to
assure the Participant of any particular result.


AUSTRIA
Notifications


Consumer Protection Notice


The Participant may be entitled to revoke acceptance of the Agreement on the
basis of the Austrian Consumer Protection Act (the “Act”) under the conditions
listed below, if the Act is considered to be applicable to the Agreement and the
Plan:


(i) If the Participant accepts the Profit Interests Units outside the business
premises of the Partnership, the Participant may be entitled to revoke the
Participant’s acceptance of the Agreement, provided the revocation is made with
one (1) week after such acceptance of the Agreement.






--------------------------------------------------------------------------------






(ii) The revocation must be in written form to be valid. It is sufficient if the
Participant returns the Agreement to the Partnership or the Partnership’s
representative with language which can be understood as a refusal to conclude or
honor the Agreement, provided the revocation is sent within the period discussed
above.


CANADA


Terms and Conditions


Language Consent for Participants in Quebec


The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


Data Privacy


The Participant hereby authorizes the Partnership and the Partnership’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Partnership and any Affiliate
and the administrator of the Plan to disclose and discuss the Plan with their
advisors. The Participant further authorizes the Partnership and any Affiliate
to record such information and to keep such information in the Participant’s
employee file.


CHINA


Terms and Conditions
The following applies only to Participants who are exclusively citizens of the
People’s Republic of China (“China”) and who reside in mainland China, as
determined by the Partnership in its sole discretion.


FRANCE


Terms and Conditions


Language Consent






--------------------------------------------------------------------------------






By signing and returning this document providing for the terms and conditions of
this grant, the Participant confirms having read and understood the documents
relating to this grant (the Plan and this Agreement) which were provided to the
Participant in the English language. The Participant accepts the terms of those
documents accordingly.


En cliquant sur le bouton “J’accepte” ou en signant et renvoyant le présent
document décrivant les termes et conditions de cette attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et cette Contrat) qui ont été communiqués au Participant en
langue anglaise. Le Participant en accepte les termes en connaissance de cause.




ITALY
Terms and Conditions


Data Privacy


The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Participant’s
personal data as described below by and among, as applicable, the Employer, the
Partnership, and any Affiliate, for the exclusive purpose of implementing,
administering, and managing the Participant’s participation in the Plan.


The Participant understands that the Employer, the Partnership, and any
Affiliate may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Partnership or any Affiliate, details of all Profit Interests Units,
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purposes of implementing, managing, and administering the Plan (“Data”).


The Participant also understands that providing the Partnership with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide Data would make it impossible for the Partnership to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The controller of personal data processing is Kinetic Concepts,
Inc., with its registered address at 8023 Vantage Drive, San Antonio, Texas
78230, United States of America; its representative in Italy is KCI Italia-
Senior HR Manager with registered offices at KCI Medical s.r.l., Via A. Meucci,
1; 20090 Assago (M) Italy.


The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Participant understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the




--------------------------------------------------------------------------------






Partnership. The Participant further understands that the Employer, the
Partnership and/or its Affiliates will transfer Data among themselves as
necessary for the sole purpose of implementing, administering, and managing the
Participant’s participation in the Plan, and that the Partnership and its
Affiliates each may further transfer Data to third parties assisting the
Partnership in the implementation, administration, and management of the Plan.
Such recipients may receive, possess, use, retain, and transfer Data, in
electronic or other form, for the purposes of implementing, administering, and
managing the Participant’s participation in the Plan. The Participant
understands that these recipients may be located in or outside the European
Economic Area, such as in the United States or elsewhere. Should the Partnership
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Data as soon
as it has completed all the necessary legal obligations connected with the
management and administration of the Plan.


The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, which comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable Italian data privacy laws and regulations, with specific reference to
Legislative Decree no. 196/2003.


The processing activity, including communication and the transfer of Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable Italian data privacy laws and regulations, does not
require the Participant’s consent thereto, as the processing is necessary for
the performance of contractual obligations related to the implementation,
administration, and management of the Plan. The Participant understands that,
pursuant to Section 7 of the Legislative Decree no. 196/2003, the Participant
has the right to, including but not limited to, access, delete, update, correct,
or terminate, for legitimate reason, the Data processing.


Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.


Plan Document Acknowledgment


In accepting the grant of the Profit Interests Units, the Participant
acknowledges that the Participant has received copies of the Plan and the
Agreement, and has reviewed the Plan and the Agreement, including this Appendix
A, in their entirety and fully understands and accepts all provisions of the
Plan and the Agreement, including this Appendix A.


The Participant further acknowledges that the Participant has read and
specifically and expressly approves the following Sections of the Agreement and
this Appendix A: Section 1, Award of the Profits Interest Units; Section 2,
Vesting; Section 13, Choice of




--------------------------------------------------------------------------------






Law; Forum; Section 19, Appendix; Section 20, Imposition of Other Requirements;
and the Data Privacy and Nature of Grant sections in this Appendix A.


UNITED KINGDOM


Withholding Requirements in Connection with Profit Interests Units


If payment or withholding is not made within ninety (90) days of the event
giving rise to the income tax or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the Participant agrees that the amount of any uncollected income tax
shall (assuming the Participant is not a director or executive officer (within
the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934, as
amended)), constitute a loan owed by the Participant to the Employer, effective
on the Due Date. The Participant agrees that the loan will bear interest at the
then-current Her Majesty’s Revenue and Customs (“HMRC”) Official Rate and it
will be immediately due and repayable, and the Partnership and/or the Employer
may recover it at any time thereafter by any of the means referred to in Section
2 of this Appendix A. If the Participant is a director or executive officer and
income tax is not collected from or paid by him/her by the Due Date, the amount
of any uncollected income tax will constitute a benefit to the Participant on
which additional income tax and national insurance contributions (“NICs”) will
be payable. The Participant will be responsible for reporting any income tax and
NICs due on this additional benefit directly to HMRC under the self-assessment
regime.


National Insurance Contributions


As a condition to the vesting of the Profit Interests Units, the Participant
agrees to accept any liability for any secondary Class 1 NICs that may be
payable by the Partnership and/or the Employer with respect to the Due Date. The
Participant further agrees that the Partnership and/or the Employer may collect
the secondary Class 1 NICs by any of the means set out in Section 2 of this
Appendix A. Finally, the Participant agrees to execute a joint election with the
Partnership and/or the Employer, and any other consents or elections required to
accomplish the above; if the Participant fails to do so, the Profit Interests
Units shall become null and void without liability to the Partnership, the
Employer and/or any Affiliate of the Partnership and the Participant will not be
permitted to vest in the Profit Interests Units.






